Citation Nr: 0501871	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran, wife and friend


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Des Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.  The veteran testified before 
the undersigned acting veterans law judge via videoconference 
hearing in August 2004.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran experienced combat during active service 
during the Vietnam War.

2.  PTSD was incurred as a result of the veteran's active 
duty in the Republic of Vietnam. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Merits of the Claim

The veteran argues that he has PTSD, which he incurred as a 
result of his military service.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence supports the claim and the appeal will be 
granted.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The evidence demonstrates that two of the three required 
elements to substantiate a grant of service connection for 
PTSD have been met: the veteran has been diagnosed as having 
PTSD, and the disorder was linked to military service during 
a January 2003 VA examination.  38 C.F.R. § § 3.304(f); 
4.125(a) (2004).  Remaining is the issue of whether the 
veteran was subjected to a qualifying stressor during the 
course of his military service.  

In Zarycki v. Brown, 6 Vet.App. 91 (1993), it was held that 
the evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

Here, the evidence is sufficient to show that the veteran 
engaged in combat with the enemy.  The veteran's service 
personnel and medical records indicate that during the 
entirety of his Vietnam tour, he was assigned duties as a 
cook with Headquarters and Headquarters Company, 1st 
Battalion, 2nd Infantry Regiment, 1st Infantry Division - 
clearly a unit directly involved in combat operations.  Both 
during the August 2004 videoconference hearing and throughout 
the course of the pendency of this matter, the veteran has 
provided information and accounts consistent with a finding 
that as a cook assigned to an operating infantry unit, he was 
exposed to combat operations.  In particular, the veteran's 
account of the manner in which the unit was attacked and 
defended itself; the accomodations he was compelled to 
undertake while performing cook's duties in the field; and 
the employment and stationing of food service personnel 
during combat operations is consistent with knowledge that he 
only could have accumulated during exposure to combat.      

Further, in support of his claim, in October 2004 the veteran 
submitted a statement from a service colleague, who 
identified himself as an infantryman assigned to the 
veteran's battalion-level unit.  He reported that he met the 
veteran while assigned to Vietnam, and while both were 
working in their respective military occupational specialties 
during field operations.  In whole, the statements of both 
the veteran and the supporting witness indicate that the 
veteran was periodically tasked to move food to field 
locations; that they were subjected to enemy mortar and 
rocket fire; and that they accompanied the infantry in combat 
operations.  The witness reported that the veteran was 
subjected to all the stressors that the infantrymen 
experienced, as he served along side them.

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted.  See 38 
C.F.R. § 3.304(f) (2004).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further consideration of the VCAA 
is not warranted.





ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
Vito A. Clementi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


